CALHOUN, J.
The offense, the theft of an automobile over the value of $50; the punishment, confinement in the penitentiary for five years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals aid approved by the court.